Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16562339 filed on 09/19/2019 is presented for examination by the examiner.

Election/Restriction

Applicant’s election without traverse of Invention I drawn to an electronic device and Species IV depicted in Fig. 17 and corresponding to claims 1-5, 12-14 and 16 in the reply filed on 12/27/2021 is acknowledged.
Claims 6-11, 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II and Species I-III and V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2019-0098034, filed on 08/12/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Shipton et al. (hereafter Shipton) US 10750145 B1. 
In regard to independent claim 1, Shipton teaches (See Figs. 5-13) an electronic device (e.g. near eye display NED device 500, 600, 1300AB with waveguide and coupling/decoupling gratings e.g. 870, 720, 1302 and emitter e.g. 805, 710 as 1000A-C with emitter arrays 1100A-C, 1200A-B, Abstract, col. 1 line 6-15, col. 2 lines 11-37, col. 5 lines 49-67, col. 11 line 61-col. 12 line 62, col. 13 line 5-34, col. 15 line 34-67, col. 19 lines 27-47, col. 21 lines 2-60, as depicted in e.g. Figs. 5-8, 10-13) comprising:  
a display (NED) which includes a display area opposite to eyeball of a user and a dummy area which is a remaining area (i.e. as NED device with waveguide having decoupling element area 760, 880, 1304 opposite from eyeball of the user, and remaining area as coupling element area 750, 890,1306 and propagation area of waveguide 720, 870, 1302, see col. 11 line 61-col. 12 line 62, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, Figs. 5-8, 13); 
a plurality of optical elements disposed to be dispersed on one surface of the display (i.e. as coupling diffraction grating with emitter arrays i.e. 805, 710 as 1000A-C, arrays 1100A-C, 1200A-B on one surface of NED display with waveguide, e.g. col. 13 line 5-34, col. 15 line 34-67, col. 19 lines 27-47); and 
a guide element which guides light emitted from the optical elements to the display area (i.e. as waveguide with coupling/decoupling gratings e.g. 870, 720, 1302, col. 13 line 5-34, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 5-8, 13). 
Regarding claim 2, Shipton teaches (See Figs. 5-13) that the optical element includes a micro LED (i.e. emitter arrays i.e. 805, 710 as 1000A-C, include microLEDs in such arrays 1200A-B, e.g. col. 13 line 5-34, col. 15 line 34-67, col. 19 lines 27-47).  
Regarding claim 3, Shipton teaches (See Figs. 5-13) that the optical element emits light from one surface of the display to a direction opposite to the eyeball of the user (i.e. as emitter arrays e.g. 805, 1308 emit from one surface of waveguide 870, 1302 opposite from user’s eye, see e.g. col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13) and the guide element guides the light emitted from the optical element toward the eyeball of the user in the display area (i.e. as waveguide e.g. 870, 1302 guides light from 805, 1308 to user’s eye in the decoupling area 880, 1304,  e.g. col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13). 
Regarding claim 4, Shipton teaches (See Figs. 5-13) that the guide element includes a diffraction element which diffracts the light emitted from the optical element to be guided to the display area (i.e. as 870, 1302 with coupling/decoupling diffraction gratings e.g. 880,  1304 in the decoupling i.e. display areas, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13). 
Regarding claim 5, Shipton teaches (See Figs. 5-13) that the guide element further includes a reflection element which reflects the light emitted from the optical element to be guided to the display area (i.e. as opposite internal surface areas from one surface of waveguide e.g. 870, 1302 that internally reflect light from 805, 1308 which is so guided to decoupling area 890,1304, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13).  
Regarding claim 12, Shipton teaches (See Figs. 5-13) that the reflection element is disposed on the other surface of the display so as to correspond to the optical element  (i.e. opposite internal surface areas of waveguide e.g. 870, 1302 is on opposite surface of NED, waveguide corresponding to 805, 1308, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13) and the diffraction element is disposed in the display area of one surface of the display (i.e. as diffraction grating 880, 1304 is on one surface in decoupling/display area of NED/waveguide, col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13 ). 
Regarding claim 13, Shipton teaches (See Figs. 5-13) that the optical element is disposed only in the dummy area of one surface of the display (i.e. as 805, 1308 is only in coupling element area 890,1306 and propagation area of waveguide 870, 1302, col.  15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13).  
Regarding claim 14, Shipton teaches (See Figs. 5-13) that the reflection element is disposed inside the other surface of the display (i.e. as internal reflection surface area(s) on opposite surface from one surface of waveguide e.g. 870, 1302 is internal reflecting surface,  col. 15 line 34-67, col. 21 lines 2-60, as depicted in e.g. Figs. 8, 13).  .  
Regarding claim 16, Shipton teaches (See Figs. 5-13) that some of light emitted from the optical element (805, 1308) is totally reflected from the inside of the display and is guided to the display area (i.e. as some light from 805, 1308 is guided in the waveguide totally reflected 870, 1302, see col. 21 lines 2-60, as depicted in Figs. 8, and 13).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son US 10345589 B1 (see Figs. 1-4 and their descriptions), Choi et al. US 20190187472 A1 (see Figs. 1-3 and their descriptions), Connor US 20190004325 A1 (see Figs. 78-89 and their descriptions), Putilin et al. US 20140160543 A1 (see Figs. 2-5 and their descriptions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872